DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is response to claims filed on 2/1/2021.  The independent claims are 1, 8, and 15.  Claims 1-20 have been examined.  This office action is Non-Final.
The Examiner contact the Attorney’s representative, David Zuckerman, on August 8, 2022 in order to perform compact prosecution.  The Applicant declined examiner amendment proposal.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either 

anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-15, and 18-20 of U.S. Patent No. 10,963,590. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Application no. 17/164,056 is anticipated by Patent no. 10,963,590 claims 1, 4-8, 11-15, and 18-20.  Therefore, Patent no. 10,963,590 claims 1, 4-8, 11-15, and 18-20 is in essence a “species” of the generic invention of Application no. 17,164,056 claims 1-20.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ 2d 2010 (Fed.Cir. 1993).

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Regarding claim 8, the claim calls for an apparatus. However, the claimed apparatus does not include any hardware embodiments.  As recited in the body of the claim, the claimed system contains: “network interface.  The specification does not explicitly define the claimed network interface, as implemented in hardware.  One of ordinary skill in the art would understand that “network interface,” The nominal recitation to an "apparatus" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use. See Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002.   The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
Also claim 8, the claim calls for an apparatus. However, the body of the claim does not positively recite any hardware embodiment.  As recited in the body of the claim, the claimed system contains: “a processor.” The specification does not explicitly define that the claimed processor is hardware processor.  One of ordinary skill in the art would understand that a processor could be ‘software processor’ (see the Authoritative Dictionary of IEEE, Seventh Edition, published in Dec. 2000, page 872).  As the claimed system contains only components implemented in software, which are non-statutory subject matter.  Therefore, claim is directed to non-statutory subject matter.  The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101. The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. 
Regarding claims 9-14; Claims 9-14 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (2017/0098093) in view of Gkoulalas-Divanis (2019/0258824).

As per claim 1, Koo et al. discloses a method comprising:
at a server that is in communication with a network that includes a plurality of network elements (Koo: para. 0022-0023, at the server there is executed on the server an activity monitoring engine that is in communication with a network that includes a plurality of network elements (i.e. computing devices):
obtaining, from the network, information related to at least one of the plurality of
network elements (Koo: para. 0023, obtaining, from the network, activity record (i.e. information) related to one of the computing devices, the activity record is provided to the server via the activity monitoring engine);
parsing the information to determine that the information includes a sequence of
characters that is repeated in the information (Koo: See Fig. 4, para. 0017, Pre-anonymization activity record, parsing the activity record to determine the activity record includes a sequence of characters that is repeated in the activity record the sequence of characters that is repeated is mark.thawley);
tagging the sequence of characters as a particular information type (Koo: para. 0041-0042, 0141, See Fig. 4, anonymized activity record, tagging the sequence of characters as a particular information type (i.e. USER), the particular information type is the entity type that is described in Koo);
tagging identifies the sequence of characters as the particular information type (Koo: para. 0041-0042, and 0141, tagging (i.e. anonymizing) identifies the sequence of characters (i.e. mark.thawley) as the particular information type (i.e. entity type); and
based on the tagging, identically replacing the sequence of characters so as to
preserve an internal consistency of the information (Koo: See Fig. 4, para. 0041,0042, 0053, 0073, 0141-0142, based on the anonymizing, identically replacing the sequence of characters (i.e. mark.thawley) so as to preserve an internal consistency of the information, all occurrences of mark.thawley are replaced with USER).
Koo does not explicitly disclose using at least a first tagging algorithm and a second tagging algorithm, wherein the first tagging algorithm; and second tagging algorithm identifies the sequence of characters as another information type, including selecting the particular information type identified by the first tagging algorithm for the tagging over the other information type identified by the second tagging algorithm.
However, analogous art of Gkoulalas-Divanis discloses a first tagging algorithm and a second tagging algorithm, wherein the first tagging algorithm (Gkoulalas-Divanis: para. 0020, discloses a plurality of tagging algorithms (i.e. anonymization algorithms, such as clustering algorithm and partitioning algorithm, or Mondrian algorithm and TDS (Top-Down Specialization); and second tagging algorithm identifies the sequence of characters as another information type, including selecting the particular information type identified by the first tagging algorithm for the tagging over the other information type identified by the second tagging algorithm (Gkoulalas-Divanis: para. 0016, 0020, 0033, 0037-0038, selecting anonymization technique (i.e. algorithm) for the dataset (i.e. information type)).
Therefore, one would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of Gkoulalas-Divanis with the method of Koo to include using at least a first tagging algorithm and a second tagging algorithm, wherein the first tagging algorithm; and second tagging algorithm identifies the sequence of characters as another information type, including selecting the particular information 
type identified by the first tagging algorithm for the tagging over the other information type identified by the second tagging algorithm.
One would have been motivated to have a first tagging algorithm and a second algorithm, and selecting the first tagging algorithm over the second algorithm, because this provides flexibility to allow information to be anonymized different ways, and thus one tagging algorithm over another can achieve better data utility (Gkoulalas-Divanis: para. 0039).
As per claim 2, Koo and Gkoulalas-Divanis discloses the method of claim 1.
Koo further discloses wherein the tagging includes: tagging a first occurrence of the sequence of characters based on a structure of the information (Koo: See Fig. 4, para. 0041-0042, and 0141, tagging (i.e. anonymization) a first occurrence of the sequence of characters (i.e. mark.thawley) based on a target entity of the activity record).


As per claim 4, Koo and Gkoulalas-Divanis discloses the method of claim 1.
Koo further discloses wherein the particular information type is one information type of a plurality of information types (Koo: para. 0041-0042, and 0141, particular information type (i.e. entity type) is one entity type of a plurality of information types (i.e. entity types)).
As per claim 5, Koo and Gkoulalas-Divanis discloses the method of claim 4. 
Koo further discloses mapping a plurality of replacement rules to the plurality of information types; and identifying a particular replacement rule mapped to the particular information type, wherein: identically replacing the sequence of characters includes identically replacing the sequence of characters based on the particular replacement rule (Koo: para. 0030, 0041-0042, and 0073 mapping a plurality of replacement rules to the target types, and replacing the sequence of characters, the replacement rules are stored in the anonymization dictionary).
As per claim 6, Koo and Gkoulalas-Divanis discloses the method of claim 1. 
Koo further discloses processing the information to determine one or more changes to be made to a configuration of the at least one of the plurality of network elements (Koo: para. 0091, processing the information to determine one or more changes to be made to a configuration of a computing device based on analyzing for threats).
As per claim 7, Koo and Gkoulalas-Divanis discloses the method of claim 1.
Koo further discloses after identically replacing the sequence of characters, publishing the information for analysis without revealing the sequence of characters (Koo: para. 0025, publishing the information by sharing the activity record with a third party without revealing the sequence of characters, the sequence of characters are anonymized).


As per claim 8, Koo discloses an apparatus comprising:
a network interface configured to obtain, from a network that includes a plurality of
network elements, information related to at least one of the plurality of network elements (Koo: para. 0022-0023, an activity monitoring engine (i.e. network interface) that is in communication with a network that includes a plurality of network elements (i.e. computing devices); and
one or more processors coupled to the network interface, wherein the one or more
processors are configured to (Koo: para. 0022, computer processor):
parse the information to determine that the information includes a sequence of
characters that is repeated in the information (Koo: See Fig. 4, para. 0017, Pre-anonymization activity record, parsing the activity record to determine the activity record includes a sequence of characters that is repeated in the activity record the sequence of characters that is repeated is mark.thawley);
tag the sequence of characters as a particular information type, wherein the tagging identifies a first portion of the sequence of characters as the particular information type (Koo: para. 0041-0042, 0141, See Fig. 4, anonymized activity record, tagging the sequence of characters as a particular information type (i.e. USER), the particular information type is the entity type that is described in Koo), identifies a second portion of the sequence of characters as the particular information type, and wherein the first portion of the sequence of characters overlaps with the second portion of the sequence of characters, including combining the first portion of the sequence of characters and the second portion of the sequence of characters for tagging (Koo: para. 0041-0042, and 0141, tagging (i.e. anonymizing) identifies the sequence of characters (i.e. mark.thawley) as the particular information type (i.e. entity type); and
based on the one or more processors tagging the sequence of characters, identically replace the sequence of characters so as to preserve an internal consistency of
the information (Koo: See Fig. 4, para. 0041,0042, 0053, 0073, 0141-0142, based on the anonymizing, identically replacing the sequence of characters (i.e. mark.thawley) so as to preserve an internal consistency of the information, all occurrences of mark.thawley are replaced with USER).
            Koo does not explicitly disclose using at least a first tagging algorithm and a second tagging algorithm.
	However, analogous art of Gkoulalas-Divanis discloses a first tagging algorithm and a second tagging algorithm (Gkoulalas-Divanis: para. 0020, discloses a plurality of tagging algorithms (i.e. anonymization algorithms, such as clustering algorithm and partitioning algorithm, or Mondrian algorithm and TDS (Top-Down Specialization).
Therefore, one would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of Gkoulalas-Divanis with the method of Koo to include using at least a first tagging algorithm and a second tagging algorithm.   One would have been motivated to have a first tagging algorithm and a second algorithm, because this provides flexibility to allow information to be anonymized different ways, and thus one tagging algorithm over another can achieve better data utility (Gkoulalas-Divanis: para. 0039).

	As per claim 9, rejected under similar basis as claim 2.
	As per claims 11-14, rejected under similar basis as claims 4-7 respectively.
As per claim 15, Koo discloses one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a server that is in communication with a network that includes a plurality of network elements, cause the processor to:
obtain, from the network, information related to at least one of the plurality of network
elements (Koo: para. 0023, obtaining, from the network, activity record (i.e. information) related to one of the computing devices, the activity record is provided to the server via the activity monitoring engine);
parse the information to determine that the information includes a sequence of characters
that is repeated in the information (Koo: See Fig. 4, para. 0017, Pre-anonymization activity record, parsing the activity record to determine the activity record includes a sequence of
characters that is repeated in the activity record the sequence of characters that is repeated is mark.thawley);
tag the sequence of characters as a particular information type, identifies the sequence of characters as the particular information type (Koo: para. 0041-0042, 0141, See Fig. 4, anonymized activity record, tagging the sequence of characters as a particular information type (i.e. USER), the particular information type is the entity type that is described in Koo), and the tagging identifies an overlapping portion of the sequence of characters as another information 
type, including selecting the particular information type and the sequence of characters identified by tagging over the other information type and the overlapping portion of the sequence of characters identified by the tagging (Koo: See Fig. 4, para. 0041-0042, and 0141, tagging (i.e. anonymizing) identifies the sequence of characters (i.e. mark.thawley) as the particular information type (i.e. entity type)); and
based on the processor tagging the sequence of characters, identically replace the
sequence of characters so as to preserve an internal consistency of the information (Koo: See Fig. 4, para. 0041,0042, 0053, 0073, 0141-0142, based on the anonymizing, identically replacing the sequence of characters (i.e. mark.thawley) so as to preserve an internal consistency of the information, all occurrences of mark.thawley are replaced with USER).
Koo does not explicitly disclose using at least a first tagging algorithm and a second tagging algorithm.
However, analogous art of Gkoulalas-Divanis discloses a first tagging algorithm and a second tagging algorithm (Gkoulalas-Divanis: para. 0020, discloses a plurality of tagging algorithms (i.e. anonymization algorithms, such as clustering algorithm and partitioning algorithm, or Mondrian algorithm and TDS (Top-Down Specialization).
Therefore, one would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of Gkoulalas-Divanis with the method of Koo to include using at least a first tagging algorithm and a second tagging algorithm.   One would have been motivated to have a first tagging algorithm and a second algorithm, because this provides flexibility to allow information to be anonymized different
ways, and thus one tagging algorithm over another can achieve better data utility (Gkoulalas-Divanis: para. 0039).

As per claim 16, rejected under similar basis as claim 2.
As per claims 18-20, rejected under similar basis as claims 5-7 respectively.



Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (2017/0098093) in view of Gkoulalas-Divanis (2019/0258824), and further in view of Perkins et al. (2018/0218173).

As per claim 3, Koo and Gkoulalas-Divanis discloses the method of claim 2.
Koo further discloses wherein the tagging further includes: in response to tagging the first occurrence of the sequence of characters type (Koo: para. 0041-0042, 0141, See Fig. 4, anonymized activity record, tagging the sequence of characters as a particular information type (i.e. USER).
Koo and Gkoulalas-Divanis does not explicitly disclose tagging a second occurrence of the sequence of characters in an unstructured portion of the information.
However, analogous art of Perkins discloses tagging a second occurrence of the sequence of characters in an unstructured portion of the information (Perkins: para. 0034, transaction record has a sequence of characters that is unstructured).
Therefore, one would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of Perkins with the method of Koo and Gkoulalas-Divanis to include tagging a second occurrence of the sequence of characters in an unstructured portion of the information.   
One would have been motivated to have unstructured portion of the information a data anonymizer agent can parse and analyze the unstructured record to identify identifiers and determine elements and types (Perkins: para. 0018).


As per claims 10 and 17, rejected under similar basis as claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/13/2022
/JJ/
AU 2439

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439